--------------------------------------------------------------------------------

 
Exhibit 10.4
 
September 24, 2007




Private and Confidential


Mr. Alan J. Gotcher, Ph.D.
President & CEO
Altair Nanotechnologies Inc.
204 Edison Way
Reno, NV 890502


Ladies and Gentlemen:


Pursuant to the April 21, 2006 Letter Agreement between Altair Nanotechnologies
Inc. (the "Company") and J.P. Morgan Securities Inc. ("JPMorgan") the parties
are entering into this letter agreement in order to set forth the specific terms
and conditions in connection with the proposed issuance, offering and sale by
the Company (the "Offering") of approximately $25 million to $50 million of
equity or equity-linked securities (the "Securities") on a private placement
basis.


1.           Best Efforts Placement.  The Company has engaged JPMorgan to act as
sole placement agent on a best efforts basis for the Offering.  The Company
acknowledges and agrees that JPMorgan's engagement hereunder is not an agreement
by JPMorgan or any of its affiliates to underwrite or purchase any securities or
otherwise provide any financing.


2.           Exclusive Engagement.  During the period of JPMorgan’s engagement
hereunder, the Company will not, and will cause its affiliates not to, discuss
the Offering or any other placement or sale of equity or equity-related
securities with any third parties (except through JPMorgan) and it will promptly
notify JPMorgan if it receives any inquiry concerning the Securities.  The
Company represents and agrees that no offers or sales of securities of the same
or a similar class as the Securities have been made or will be made by the
Company or on its behalf that would be integrated with the offer and sale of the
Securities under the doctrine of integration referred to in Regulation D under
the Securities Act of 1933, as amended.  Notwithstanding the foregoing, the
Company shall not be prohibited by this Section 2 from discussing the issuance,
and or issuing, its equity or equity-linked securities to counterparties in
connection with licensing agreements entered into with such counterparties
provided that the Company will take all necessary steps to ensure that any such
offering and sale of its securities are exempt from the registration
requirements of the Securities Act pursuant to Rule 506 of Regulation D
thereunder.


3.           Indemnification and Contribution.  In consideration of the
engagement hereunder, the Company agrees to the indemnification and contribution
provisions set forth in Annex A hereto, which provisions are incorporated by
reference herein and constitute a part hereof.


4.           Fees and Expenses.  The Company agrees to pay JPMorgan an initial
retainer of $75,000 upon the signing of this letter agreement.  This retainer is
nonrefundable but shall be credited against any further fees payable to JPMorgan
hereunder.  In addition, as compensation for its services hereunder, the Company
agrees to pay JPMorgan at each closing for the sale of Securities a placement
fee equal to 6.0% of the value of the Securities sold at such closing, in cash;
provided, however, that the minimum aggregate cash consideration, if any, to be
paid to JPMorgan in connection with this engagement shall not be less than
$1,500,000.
 
The Company agrees to reimburse JPMorgan promptly upon request for all
reasonable out-of-pocket costs and expenses (including, without limitation,
reasonable fees, disbursements and other charges of legal counsel and other
experts) incurred in connection with this letter agreement or any of the
transactions contemplated hereby, whether or not any Securities are issued,
offered or sold; provided, however, that the Company’s reimbursement obligation
pursuant to this sentence shall not exceed $75,000 in the aggregate without its
prior consent.  In addition, as is customary in private placements, the Company
will also pay the fees and expenses of one counsel for the purchasers of the
Securities, such counsel to be mutually acceptable to the Company and JPMorgan.
 

 

--------------------------------------------------------------------------------




5.           Disclosure.  In connection with its engagement hereunder, JPMorgan
will assist the Company in preparing a private placement memorandum and/or other
documents to be used in connection with the Offering (the "Offering
Document").  The Company acknowledges and agrees that the Offering Document is
its own work product, that JPMorgan may rely, without independent verification,
upon the accuracy and completeness of all information furnished by the Company
to JPMorgan for use in connection with the Offering (collectively, the
"Information") and that JPMorgan does not assume any responsibility therefor.


The Company represents that (i) the Information and the Offering Document will
not include an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (ii) all historical
financial data provided to JPMorgan will be prepared in accordance with
generally accepted accounting principles and practices then in effect in the
United States and will fairly present the financial condition and operations of
the Company and (iii) any forecasted financial, market or industrial information
provided to JPMorgan will be prepared in good faith with a reasonable basis for
the assumptions and the conclusions reached therein. In addition, the Company
agrees that it will notify JPMorgan promptly if any of the foregoing
representations ceases to be accurate at any time during the period of
JPMorgan's engagement hereunder.


6.           Engagement Period, Termination and Survival. JPMorgan’s engagement
hereunder may be terminated by JPMorgan or the Company at any time upon 10 days'
prior written notice to the other party.  The provisions of this letter
agreement relating to the payment of fees and expenses, indemnification and
contribution, references to JPMorgan and governing law will survive any
termination or expiration of this letter agreement.  In addition, if any person
contacted by JPMorgan during the term of its engagement hereunder and with whom
JPMorgan had substantive discussions regarding the Offering purchases
Securities, or any substantially similar securities, from the Company during the
12-month period following termination of this letter agreement, the Company
shall pay JPMorgan, upon the closing of such sale, a cash fee equal to the
amount that would have been payable had this letter agreement not been
terminated.


7.  Matters Relating to Engagement.  The Company acknowledges that JPMorgan has
been retained solely to provide the services set forth herein.  In rendering
such services, JPMorgan shall act as an independent contractor, and any duties
of JPMorgan arising out of its engagement hereunder shall be owed solely to the
Company.  In addition, the Company agrees that JPMorgan may perform the services
contemplated hereby in conjunction with its affiliates, and that any JPMorgan
affiliates performing services hereunder shall be entitled to the benefits and
be subject to the terms of this letter agreement.


Following completion of this engagement, JPMorgan shall have the right to place
advertisements in financial and other newspapers and journals at its own expense
describing its services to the Company hereunder.  JPMorgan may not, without its
prior written consent, which shall not be unreasonably withheld, be quoted or
referred to in any document, release or communication prepared, issued or
transmitted by the Company (including any entity controlled by, or under common
control with, the Company or any director, officer, employee or agent thereof).
 
 

 

--------------------------------------------------------------------------------


 
 
The Company acknowledges that JPMorgan is a securities firm engaged in
securities trading and brokerage activities and providing investment banking and
financial advisory services.  In the ordinary course of business, JPMorgan and
its affiliates may at any time hold long or short positions, and may trade or
otherwise effect transactions, for their own account or the accounts of
customers, in debt or equity securities of the Company, its affiliates or other
entities that may be involved in the transactions contemplated hereby.


In addition, JPMorgan and its affiliates may from time to time perform various
investment banking, commercial banking and financial advisory services for other
clients and customers who may have conflicting interests with respect to the
Company or the Offering.  JPMorgan and its affiliates will not use confidential
information obtained from the Company pursuant to this engagement or their other
relationships with the Company in connection with the performance by JPMorgan
and its affiliates of services for other companies, and JPMorgan and its
affiliates will not furnish any such information to other companies.  The
Company also acknowledges that JPMorgan and its affiliates have no obligation to
use in connection with this engagement, or to furnish to the Company,
confidential information obtained from other companies.


Furthermore, the Company acknowledges that JPMorgan and its affiliates may have
fiduciary or other relationships whereby JPMorgan and its affiliates may
exercise voting power over securities of various persons, which securities may
from time to time include securities of the Company or of potential purchasers
of the Securities or others with interests in respect of the Offering.  The
Company acknowledges that JPMorgan and its affiliates may exercise such powers
and otherwise perform its functions in connection with such fiduciary or other
relationships without regard to JPMorgan’s relationship to the Company
hereunder.


The Company acknowledges that JPMorgan is not an advisor as to legal, tax,
accounting or regulatory matters in any jurisdiction.  The Company shall consult
with its own advisors concerning such matters and shall be responsible for
making its own independent investigation and appraisal of the transactions
contemplated hereby, and JPMorgan shall have no responsibility or liability to
the Company with respect thereto.


The Company acknowledges that the terms of this letter agreement are contingent
upon the receipt by JPMorgan of appropriate Commitment Committee
approval.  JPMorgan shall promptly notify the Company upon receipt of Commitment
Committee approval.


8.           Governing Law.  This letter agreement, including Annex A hereto,
shall be governed by and construed in accordance with the laws of the State of
New York, without giving effect to the conflicts of laws principles
thereof.  The Company and JPMorgan irrevocably agree to waive trial by jury in
any action, proceeding, claim or counterclaim brought by or on behalf of either
party related to or arising out of this letter agreement or the performance of
services hereunder.


9.           Miscellaneous.  This letter agreement contains the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect thereto.  This letter agreement
may not be amended or modified except by a writing executed by each of the
parties hereto.  Section headings herein are for convenience only and are not a
part of this letter agreement.  This letter agreement is solely for the benefit
of the Company and JPMorgan, and no other person (except for indemnified persons
to the extent set forth in Annex A hereto) shall acquire or have any rights
under or by virtue of this letter agreement.  This letter agreement may not be
assigned by either party hereto without the other party’s prior written consent
provided that this letter agreement may be assigned to the successor in interest
of either the Company or JPMorgan in connection with a sale of all or
substantially all of the assets of such party or a merger in which such party is
not the surviving entity.  Neither party hereto shall be responsible or have any
liability to any other party for any indirect, special or consequential damages
arising out of or in connection with this letter agreement or the transactions
contemplated hereby, even if advised of the possibility thereof.


This letter agreement may be executed in counterparts, each of which will be
deemed an original, but all of which taken together will constitute one and the
same instrument.



--------------------------------------------------------------------------------






If the foregoing correctly sets forth our understanding, please so indicate by
executing this letter, together with the enclosed duplicate originals, in the
place indicated and returning two (2) of these originals for our files, together
with a check for our retainer in the amount of $75,000 (payable to J.P. Morgan
Securities Inc.).


 

 
Very truly yours,




J.P. MORGAN SECURITIES INC.




By:  /s/ Norman D. Colbert
     Name: Norman D. Colbert
     Title: Managing Director



 
 


 
 
Accepted and agreed to as of
the date first written above.


ALTAIR NANOTECHNOLOGIES INC.




By: /s/     Alan J. Gotcher                      
     Name: Alan J. Gotcher, Ph.D.
     Title: President & CEO





--------------------------------------------------------------------------------


 
 

 

 
[altair-jpmorganlogo.jpg]
 
J.P. Morgan Securities Inc.
277 Park Avenue, 3rd Floor
New York, NY  10172 

   
 
 
ANNEX A        




The Company agrees to indemnify and hold harmless JPMorgan, its affiliates and
their respective officers, directors, employees, agents and controlling persons
(each an "Indemnified Person") from and against any and all losses, claims,
damages, liabilities and expenses, joint or several, to which any such
Indemnified Person may become subject arising out of or in connection with the
transactions contemplated by the letter agreement to which this Annex A is
attached (the “Agreement”), or any claim, litigation, investigation or
proceedings relating to the foregoing ("Proceedings") regardless of whether any
of such Indemnified Persons is a party thereto, and to reimburse such
Indemnified Persons for any legal or other expenses as they are incurred in
connection with investigating, responding to or defending any of the foregoing,
provided that the foregoing indemnification will not, as to any Indemnified
Person, apply to losses, claims, damages, liabilities or expenses to the extent
that they are finally judicially determined to have resulted from the gross
negligence or willful misconduct of any Indemnified Person.  The Company also
agrees that no Indemnified Person shall have any liability (whether direct or
indirect, in contract, tort or otherwise) to the Company for or in connection
with the Agreement, any transac­tions con­templated thereby or JPMorgan's role
or services in connec­tion there­with, except to the extent that any liability
for losses, claims, demands, damages, liabil­ities or expens­es incurred by the
Company are finally judicially deter­mined to have resulted from the gross
negligence or willful misconduct of such Indemnified Person.


If for any reason the foregoing indemnification is unavailable to any
Indemnified Person or insufficient to hold it harmless, then the Company shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such loss, claim, damage, liability or expense in such proportion as is
appropriate to reflect not only the relative benefits received by the Company on
the one hand and such Indemnified Person on the other hand but also the relative
fault of the Company and such Indemnified Person, as well as any relevant
equitable considerations.  It is hereby agreed that the relative benefits to the
Company on the one hand and all Indemnified Persons on the other hand shall be
deemed to be in the same proportion as (i) the total value received or proposed
to be received by the Company pursuant to any sale of the Securities (whether or
not consummated) bears to (ii) the fee paid or proposed to be paid to JPMorgan
in connection with such sale.  The indemnity, reimbursement and contribution
obligations of the Company under these paragraphs shall be in addition to any
liability which the Company may otherwise have to an Indemnified Person and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company and any Indemnified Person.


Promptly after receipt by an Indemnified Person of notice of the commencement of
any Proceedings, such Indemnified Person will, if a claim is to be made
hereunder against the Company in respect thereof, notify the Company in writing
of the commencement thereof; provided that (i) the omission so to notify the
Company will not relieve it from any liability which it may have hereunder
except to the extent it has been materially prejudiced by such failure and (ii)
the omission so to notify the Company will not relieve it from any liability
which it may have to an Indemnified Person otherwise than on account of this
indemnity agreement.  In case any such Proceedings are brought against any
Indemnified Person and it notifies the Company of the commencement thereof, the
Company will be entitled to participate therein and, to the extent that it may
elect by written notice delivered to the Indemnified Person, to assume the
defense thereof with counsel reasonably satisfactory to such Indemnified Person;
provided that if the defendants in any such Proceedings include both the
Indemnified Person and the Company and the Indemnified Person shall have
concluded that there may be legal defenses available to it which are different
from or additional to those available to the Company, the Indemnified Person
shall have the right to select separate counsel to assert such legal defenses
and to otherwise participate in the defense of such Proceedings on behalf of
such Indemnified Person.  Upon receipt of notice from the Company to such
Indemnified Person of its election so to assume the defense of such Proceedings
and approval by the Indemnified Person of counsel, the Company will not be
liable to such Indemnified Person for expenses incurred by the Indemnified
Person in connection with the defense thereof (other than reasonable costs of
investigation) unless (i) the Indemnified Person shall have employed separate
counsel in connection with the assertion of legal defenses in accordance with
the proviso to the immediately preceding sentence (it being understood, however,
that the Company shall not be liable for the expenses of more than one separate
counsel (in addition to any local counsel), approved by JPMorgan, representing
the Indemnified Persons who are parties to such Proceedings), (ii) the Company
shall not have employed counsel reasonably satisfactory to the Indemnified
Person to represent the Indemnified Person within a reasonable time after notice
of commencement of the Proceedings or (iii) the Company has authorized in
writing the employment of counsel for the Indemnified Person.
 

 
 
 

--------------------------------------------------------------------------------

 
 
The Company shall not be liable for any settlement of any Proceedings effected
without its written consent (which consent shall not be unreasonably withheld),
but if settled with its written consent or if there be a final judgment for the
plaintiff in any such Proceedings, the Company agrees to indemnify and hold
harmless each Indemnified Person from and against any and all losses, claims,
damages, liabilities and expenses by reason of such settlement or
judgment.  Notwithstanding the immediately preceding sentence, if at any time an
Indemnified Person shall have requested the Company to reimburse such
Indemnified Person for legal or other expenses in connection with investigating,
responding to or defending any Proceedings as contemplated by this Annex A, the
Company shall be liable for any settlement of any Proceedings effected without
its written consent if (i) such settlement is entered into more than 30 days
after receipt by the Company of such request for reimbursement and (ii) the
Company shall not have reimbursed such Indemnified Person in accordance with
such request prior to the date of such settlement.  The Company shall not,
without the prior written consent of an Indemnified Person (which consent shall
not be unreasonably withheld), effect any settlement of any pending or
threatened Proceedings in respect of which indemnity could have been sought
hereunder by such Indemnified Person unless such settlement includes an
unconditional release of such Indemnified Person in form and substance
satisfactory to such Indemnified Person from all liability on claims that are
the subject matter of such Proceedings.


Capitalized terms used but not defined in this Annex A have the meanings
assigned to such terms in the Agreement.








2

--------------------------------------------------------------------------------



